Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction letter of 2/15/22 is acknowledged. Applicant elected Group I (claims 1-2, 4-5, 14, 22, 25-26, 35) with traverse. Claims 3, 8-9, 11-12, 19-20, 23-24, 28, 34, 36 are hereby withdrawn as drawn to non-elected invention.
Claims 6-7, 10, 13, 15-18, 21, 27, 29-33 are canceled.
 	In traversal of this rejection, applicant has amended claims 1 and 19 are argues that the previously cited art , namely Ding et al. “Ding”, investigates the mechanism by which polyfunctional CD4+ T cells are induced in vivo and it uses constitutively active STAT as a tool to verify if IL-7 signaling is involved in inducing polyfunctional CD4+ T cells in vivo.
 	According to applicant, Ding neither mentions CAR expressing cells nor does it show that  is possible to enhance the engraftment and persistence of CAR-expressing cells by increasing STAT activity and therefore, fails to break the unity of invention.
 	This argument was fully considered but was found unpersuasive. This is because firstly, it is irrelevant as to what the intention of Ding is so long as it teaches the specifically technical feature of this invention, namely a cell which “comprises” CAR CAR (see claim 1), and constitutively active STAT. Secondly, even though applicant has amended instant claims to recite the types of cells utilized, prior art continues to break the unity of invention (see for example, US2019/0322983,10/2019, cited in the IDS) and therefore, the examiner finds no reason to withdraw the rejection, which is now made Final.

Group I(a): claims 1-2, 4-5, 14, 22, 25-26, and 35 directed to CTL cells comprising constitutively active STAT.
Group I(b): claims 1-2, 4-5, 14, 22, 25-26, and 35 directed to NK cells comprising constitutively active STAT.
 	Applicant is advised to elect a single invention from Groups I(a)-I(b) in reply to this office action.
The election of an invention may be made with/without traverse. If the reply does not distinctly and specifically point out supposed error in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR section 1.144. If the claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656